WILSON, Justice.
Without statement of facts, and relying on Rule 307, Texas Rules of Civil Procedure, appellant asserts, in effect, the findings of the jury do not support the judgment. His action was to recover the reasonable value of services performed for one defendant, Groendyke, at the request of its alleged agent, Reichert, another defendant.
Reichert answered he had an agreement with Groendyke to operate trucks under the latter’s permit, under which he was solely responsible for employment of personnel, and Groendyke paid for their services; that appellant did perform welding services for him in consideration of Reichert having loaned money to appellant and his brother to purchase equipment; that appellant’s brother was Reichert’s employee; that while doing welding on equipment owned by Reich-ert, appellant was injured, and Reichert thereafter instructed that appellant be placed upon the payroll in order to obtain workmen’s compensation benefits; that work performed was solely for the benefit of the partnership of appellant and his brother.
By its verdict the jury found appellant performed valuable welding services for “either of the defendants,” for which he expected to be compensated, and that “either of the defendants” knowingly received the benefit thereof. It was also found, in effect, that there was an agreement by the partnership to perform services for defendants in consideration of Reichert’s furnishing money to enable the brothers to operate a welding partnership. The value of the services was found.
*208All parties filed motions for judgment on the verdict. Appellant’s motion was overruled; that of appellees was granted.
The verdict is not inconsistent with defendants’ pleaded theory, and we are unable to determine from the transcript that the verdict does not support the judgment. Other points may not be considered under Rule 307. Affirmed.